           Case 3:17-cv-02183-MEM Document 74 Filed 08/27/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                   CIVIL ACTION

               Plaintiff

      v.

SUSQUEHANNA COUNTY


               Defendant                       No. 3:17-CV-2183-MEM

  BRIEF IN OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
 PRECLUDE PLAINTIFF’S CLAIM FOR LOSS OF FUTURE EARNINGS

                                       Facts

      Defendant filed a Motion in Limine to preclude Plaintiff’s claim for loss of

future earnings. Defendant claims that Plaintiff did not present evidence in support

of a claim for loss of future earnings and no expert testimony was offered on the

subject.

      Plaintiff did provide Defendant a breakdown of damages in an email sent on

or about July 14, 2020.

                               Standard of Review

      A motion in limine is filed pre-trial and requests that the Court “prohibit

opposing counsel from referring to or offering evidence on matters prejudicial to

the moving party.” Laufen Int'l, Inc. v. Larry J. Lint Floor & Wall Covering, Co.,

No. 2:10-cv-199, 2012 U.S. Dist. LEXIS 59068, 2012 WL 1458209, at *1 (W.D.
                                          1
        Case 3:17-cv-02183-MEM Document 74 Filed 08/27/20 Page 2 of 5




Pa. Apr. 27, 2012). The purpose of a motion in limine is to bar “irrelevant,

inadmissible, and prejudicial” issues from being introduced at trial, thus

“narrow[ing] the evidentiary issues for trial[.]” Id. Evidence should not be

excluded pursuant to a motion in limine, unless it is clearly inadmissible on all

potential grounds. Laws v. Stevens Transport, Inc., No. 2:12-cv-544, 2013 U.S.

Dist. LEXIS 129764, 2013 WL 4858653, at *1 (S.D. Ohio Sept. 11, 2013); Looney

Ricks Kiss Architects, Inc. v. Bryan, Civil No. 07-572, 2010 U.S. Dist. LEXIS

135668, 2010 WL 5393864, at *1 (W.D. La. Dec. 22, 2010); Knowles Elec., LLC

v. Microtronic U.S., Inc., No. 99 C 4681, 2000 U.S. Dist. LEXIS 5754, 2000 WL

310305, at *1 (N.D. Ill. Mar. 24, 2000).

      The movant bears the burden of demonstrating that the evidence is

inadmissible on any relevant ground, and the court may deny a motion in limine

when it lacks the necessary specificity with respect to the evidence to be excluded.

Berry v. Mission Grp. Kan., Inc., No. 08-2439-JPO, 2010 U.S. Dist. LEXIS 53000,

2010 WL 2160897, at *1 (D. Kan. May 28, 2010); Pivot Point Int'l, Inc. v.

Charlene Prods., Inc., No. 90 C 6933, 1996 U.S. Dist. LEXIS 7023, 1996 WL

284940, at *3 (N.D. Ill. May 23, 1996).

                                     Argument

      It is well settled that expert testimony is not required to present evidence of

front pay damages to a jury. Hill v. City of Scranton, No. 4:CV 01-744, 2006 U.S.


                                           2
          Case 3:17-cv-02183-MEM Document 74 Filed 08/27/20 Page 3 of 5




Dist. LEXIS 12562 (M.D. Pa. Mar. 7, 2006) (citing Shesko v. City of Coatesville,

324 F.Supp. 2d 643, 651 (E.D. Pa. 2004). The risk of lack of certainty with respect

to projections of lost income must be borne by the wrongdoer, not the victim. Id

(citing Bartek v. Urban Redevelopment Authority of Pittsburgh, 882 F.2d 739, 746

(3d Cir. 1989).

      Given that expert testimony is not required to present evidence of front pay

damages to a jury, it is submitted that the Plaintiff himself can testify as to his

damages in this matter. Furthermore, the Plaintiff’s breakdown of damages was

provided to defense counsel on July 14, 2020, giving him ample time to prepare

any necessary cross-examination on the issue of loss of future earnings.

      Therefore, it is submitted that this Honorable Court should deny Defendant’s

motion in limine and allow the Plaintiff to present to the jury lay evidence of front

pay damages calculations.

                                      Conclusion

      For the reasons set forth above, Defendant’s motion in limine should be

denied.

                                               Respectfully Submitted:

                                               /s/ Gerard M. Karam, Esquire
                                               Bar I.D. # PA 49625
                                               gmk@mkpvlaw.com

                                               /s/ Christopher J. Szewczyk, Esquire
                                               Bar I.D. # PA 306689
                                           3
       Case 3:17-cv-02183-MEM Document 74 Filed 08/27/20 Page 4 of 5




                                         cjs@mkpvlaw.com



Date: August 27, 2020




                                     4
       Case 3:17-cv-02183-MEM Document 74 Filed 08/27/20 Page 5 of 5




                        CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

27th day of August, 2020.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire




                                        5
